Citation Nr: 1732717	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, to include arthritis and sacroiliac joint pain, to include as secondary to service-connected bilateral knee condition.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972 and from August 1979 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In an April 2017 letter from the Board, the Veteran was notified that the VLJ who conducted the June 2013 hearing is no longer with the Board and was presented with an opportunity to request another hearing.  The Veteran chose not to request another Board hearing.


FINDINGS OF FACT

The Veteran's a low back disability, to include arthritis and sacroiliac joint pain, was not incurred in, aggravated by, and is not otherwise attributable to service or any service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have not been met. 38 U.S.C.A. §§ §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for a disability on a secondary basis if the disability is proximately due to or is aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Service connection on a secondary basis requires credible and competent evidence that shows (1) that a present disability exists and (2) that the present disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 439.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they are diagnosed in service or manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Alternatively, if there is evidence of continuity of the same symptomatology since service, the presumption will apply. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Analysis

The evidence indicates that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with mild arthritis of the lumbar spine. See February 2008 Private Treatment Records, p. 4; June 2016 Private Treatment Records, p. 17.  Thus, the Board finds that the first element of service connection is established. See Holton, supra.

The Board also finds that the evidence supports a finding of an in-service incurrence of an injury.  Specifically, the Veteran's service treatment records (STRs) show that she was treated for low back pain on the following dates: March 1993; September 1994 after bowling; June 1996 after increased physical training; October 1996 after turning the wrong way; January 1997 after twisting while getting out of a chair; April 1997 after getting out of bed and wrenching back; and, August 1997. See STR 1, pp. 38, 49, 55; STR 3, pp. 16, 22, 40, 58.  The Veteran's symptoms included low back pain, tenderness and decreased forward flexion due to pain, but otherwise full range of motion.  Thus, the Board finds that the second element of service connection is established. See Holton, supra.

However, the evidence preponderates against a finding of a direct service connection nexus between the Veteran's in-service injuries and her current low back disability.  Shortly after service, in a March 1998 VA treatment record, there were no observed bone abnormalities in the spine, no narrowing of the disc spaces and no significant osteophytosis was noted. March 1998 VA Treatment Records, p. 4.  Moreover, the Veteran's sacroiliac joints were normal.  Id.  

In addition, an April 2014 VA examiner specifically determined that the Veteran's chronic sacroiliac pain and lumbar arthritis were less likely than not related to the Veteran's service, including her in-service injuries.  The examiner reasoned that the Veteran's STRs did not document any chronic, protracted course of any particular back condition.  Rather, the examiner stated that the Veteran's in-service injuries of intermittent episodic low back sprain/strain/spasm were acute, transient and not representative of a chronic degenerative process.  The examiner also noted that there was no medical evidence in support of the contention that muscular strains or sprains cause degenerative joint disease of the lumbar spine.  Instead, the examiner opined that the Veteran's weight gain, strenuous work as a postal clerk and age were likely factors in the cause of the Veteran's low back pain.  

Thus, the evidence preponderates against a finding of direct service connection.  

The evidence similarly preponderates against a finding of secondary service connection.  In this regard, the April 2014 VA examiner determined that it was less likely than not that the Veteran's low back disability was proximately due to the Veteran's service-connected condition.  The examiner based the opinion on the lack of credible medical documentation demonstrating a causal or aggravating relationship between arthritis in one joint and arthritis in other joints.  In formulating these opinions, the examiner addressed the Veteran's history and provided a thorough and well-reasoned analysis in support of the opinions.  Accordingly, the Board accords the April 2014 VA examination significant probative weight.

The Veteran underwent additional VA examinations in April 2012 and August 2016.  These examinations also weigh against a finding of a causal or aggravating relationship between the Veteran's service-connected knee arthritis and her low back disability.  In April 2012, the examiner opined that the Veteran's lumbar arthritis was less likely than not proximately due to or the result of the service-connected knee disability.  The examiner based this opinion on the lack of medical data to support the etiology of low back degeneration being attributable to knee arthritis.  The examiner opined that the Veteran's lumbar spine degeneration is likely due to age-related changes and obesity.  This examination offers competent and credible medical evidence based on medical principles that is probative of a lack of nexus between the Veteran's low back disability and the service-connected knee disability. See 38 C.F.R. § 3.159(a)(1).

The August 2016 VA examination report addressed the Veteran's chronic sacroiliac pain and whether it was the result of the Veteran's service-connected condition.  The examiner opined that it was less likely than not that the Veteran's sacroiliac joint pain is due to the Veteran's right knee condition.  The examiner acknowledged that there was likely some gait disturbance over the years as a result of the knee arthritis but that, in the presence of other risk factors (including direct injury, anatomical predisposition, age, hormonal changes), it is less likely than not that the right knee arthritis caused the sacroiliac joint pain.  The August 2016 examination offers additional competent evidence of a lack of aggravation on the Veteran's low back disability by her service-connected condition and the Board finds it to be probative.

The Board acknowledges the Veteran's lay statements that her low back disability has existed since her service and that it is aggravated by her service-connected knee condition. See October 2007 Correspondence; June 2013 Hearing Testimony; July 2016 Correspondence.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-the etiology of a low back disability to include lumbar arthritis and chronic sacroiliac pain-falls outside the realm of common knowledge of a layperson.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her low back disability is related to her service or service-connected right knee arthritis requires medical expertise that the Veteran has not demonstrated.  The Board finds that the Veteran is not competent to establish that her low back disability was caused by her in-service injuries as the etiologies of lumbar arthritis and chronic sacroiliac pain are complex matters outside the knowledge of laypersons. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

Continuity of symptomatology also has not been established for the Veteran's lumbar arthritis.  The Veteran contends that she has experienced low back pain since her service.  However, when her contentions are considered in view of the findings that her spine was normal at discharge and shortly after service, and that she had full range of motion during her in-service injuries, the Board is unable to attribute the Veteran's reports of post-service symptoms to her lumbar arthritis.  Continuity of symptomatology is not shown. 

The Board is mindful of the Veteran's sincere belief that her current low back disability is due to her in-service injuries or her right knee arthritis, however the Veteran has not presented any competent and credible medical evidence in support of a positive nexus.  The weight of the evidence preponderates against a finding of a nexus between the current low back disability and the Veteran's service.  Thus, service connection is not warranted. 38. C.F.R. § 3.303. As the preponderance of the evidence weighs against a finding of nexus, the benefit-of-the-doubt doctrine is not for application. See id.


ORDER

Service connection for a low back disability, to include arthritis and sacroiliac joint pain, is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


